PER CURIAM.
We grant the petition for writ of certio-rari in part. As the respondent’s counsel commendably concedes, the trial court erred in denying petitioner’s motion to abate the legal malpractice claim. Perez-Abreu, Zamora & De La Fe, P.A. v. Taracido, 790 So.2d 1051 (Fla.2001). That portion of the order declining to abate count III of respondent’s complaint is hereby quashed and shall be abated o,n remand. This same reasoning, however, does not compel abatement of the fraudulent inducement claim asserted in count IV. The petition is denied as to count IV.
Certiorari granted in part; denied in part and remanded.